Citation Nr: 0611436	
Decision Date: 04/20/06    Archive Date: 04/26/06	

DOCKET NO.  03-06 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO)
 in Wichita, Kansas


THE ISSUE

Entitlement to an effective date earlier than October 19, 
2000, for the assignment of a total rating based on 
individual unemployability due to the severity of service-
connected disability.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The veteran had active service from May 1967 to July 1972.  
He had service in Vietnam and his medals and badges include 
the Purple Heart Medal.  

This case was most recently before the Board of Veterans' 
Appeals (Board) in August 2005 at which time it was remanded 
for further development.  The case has been returned to the 
Board for appellate review.  

The appeal is remanded to the RO by way of the Appeals 
Management Center in Washington, D.C.  VA will notify the 
veteran should further action be required.  


REMAND

During the course of the appeal, the law with regard to 
consideration of the Veterans Claims Assistance Act of 2000 
(VCAA) has been changed.  The VCAA describes VA's duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that under the VCAA, VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must request that the claimant provide any evidence in 
his possession that pertains to the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005).  

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. March 3, 2006).  The Court 
in Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As previously 
defined by the Court, those five elements include:  (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Upon receipt of an application for "service 
connection" therefore, VA is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that an effective date for an award of 
benefits will be assigned.  

The Board is aware that the case has been remanded 
previously.  However, with this recent change in the law, the 
Board finds no other recourse but to remand the case once 
again for due process considerations.  

Accordingly, while the Board regrets that further remand will 
delay an appellate decision, the case must be REMANDED for 
the following:  

Please send the veteran VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish a total rating based on 
individual unemployability and an 
effective date for such a claim, as 
required by the Court in Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. March 3, 2006).  The RO 
should then take any action as deemed 
warranted by any information obtained.  
If the benefit sought is not granted to 
the veteran's satisfaction, he and his 
representative must then be furnished a 
supplemental statement of the case and be 
afforded an opportunity for response.  
Then, the case should be returned to the 
Board for further appellate 
consideration, if otherwise in order.  

The purpose of this remand is to afford due process.  The 
Board intimates no opinion as to any final outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



